DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/21/2022 has been entered.
 
Preliminary Remarks
	The amendment filed on 04/21/2022 has been entered.  Claims 1, 10-12, 15-16, 19, and 20-21 have been amended, claims 2, 8, and 13 remain canceled, and no new claims have been added; therefore, claims 1,3-7,9-12 and 14-23 remain pending in the application.  

Claim Objections
Claim 20 is objected to because of the following informalities:  line 7, the word “thought” appears to be incorrect when referring to the lid.  Appropriate correction is required.
Claim 22 is objected to because of the following informalities: line 8, “screen” should be corrected to “screens”.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, 3-7, 9, 12,14-15, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2009/0047722 A1- Wilkerson et al. (hereafter Wilkerson).
Claim 1: “A method for providing light deep into liquid disposed inside of a container, the container including a water inlet, a water outlet, and a water-tight lid configured to enclose the container:  Wilkerson disclose the invention relates to the field of bioreactors and, more particularly, to photobioreactor systems, devices, and methods using light sources to cultivate biomasses, photosynthetic organisms, living cells, biological active substances, and the like (Para. [0003], lines 1-5).  Further, Wilkerson disclose the present disclosure is directed to a bioreactor system for cultivating photosynthetic organisms. The bioreactor system includes a container (Para. [0015], lines 1-3).  Additionally, Wilkerson disclose the bioreactor may include inlet and/or outlet ports, and inlet and/or outlet conduits 40, 42, 44, for providing or discharging process elements, nutrients, gasses, biomaterials, and the like, to and from the bioreactor 12.  Also, Fig. 2 illustrates a lid or cover 50, to seal the container/bioreactor 12 and also capable of enclosing the container/bioreactor 12.
“the method comprising: using a light conductor, at least partly submerged in the liquid, to conduct a light beam from a light source disposed outside of the container to a point inside the liquid inside the container,”:  Wilkerson discloses a lighting system may be configured within the bioreactor 12 (Para. [0086], lines 1-2); a light source is optically coupled to the light system (Para. [0087], line 1).  Further, Wilkerson disclose the bioreactor includes a lighting system arranged to direct an amount of light on some of the algae located within the bioreactor (Para. [0032], lines 1-3).  Additionally, Wilkerson discloses the one or more light-emitting substrates 34 include a plurality of optical waveguides to provide optical communication (e.g., optical coupling) between a source of light located in the exterior of the bioreactor 12 (Para. [0114], lines 1-4).
“the light beam having an intensity high enough to prevent growth of algae on a surface of the light conductor inside the liquid where the light beam escapes the light conductor;”:  Wilkerson disclose the first lighting system 32 may further operate to produce at least a first illumination intensity level and a second illumination intensity level different than the first (Para. [0104], lines 14-16).  Additionally, Wilkerson disclose a controller 200 configured to control at least one of an illumination intensity, illumination pattern, peak emission wavelength, ON-pulse duration, and/ or pulse frequency based on a sensed temperature, pressure, light intensity, optical density, and opacity (Para. [0070], lines 10-14).  Further, Wilkerson disclose the one or more light-emitting substrates 34 may include a plurality of light emitting diodes (LEDs). LEDs including organic light-emitting diodes (OLEDs) come in a variety of forms and types including, for example, standard, high intensity, super bright, low current types, and the like (Para. [0108], lines 1-5), where the light intensity can affect algae growth. 
“and injecting bubbles into the liquid at the surface of the light conductor to diffuse the light beam from the light conductor.”:  Wilkerson disclose the bioreactor includes a lighting system arranged to direct an amount of light on some of the algae located within the bioreactor (Para. [0032], lines 1-3).  Additionally, Wilkerson discloses the one or more light-emitting substrates 34 include a plurality of optical waveguides to provide optical communication (e.g., optical coupling) between a source of light located in the exterior of the bioreactor 12 (Para. [0114], lines 1-4).  Also, Wilkerson disclose the bioreactor 12 may include, for example, inlet and/or outlet ports 48, and inlet and/or outlet conduits 40, 42, 44, for providing or discharging process elements, gasses, biomaterials, and the like, to and from the bioreactor 12 (Para. [0120], lines 24-27).

Claim 3: “: “wherein the bubbles are injected into the liquid using an air pump or an air stone connected to the air pump.”: Wilkerson disclose bioreactor systems often operate under strict environmental conditions. Thus, there are many components, assemblies, and/or sub-systems that comprise the bioreactor system 10, for example sub-systems for controlling gasses (e.g., air, oxygen, CO., etc.) in and out of the bioreactor (Para. [0135], lines 1-6).  Further, Wilkerson disclose it is understood that bioreactor systems 10 may employ a variety of sensors, controllers, mechanical agitators, and/or filtration systems, etc. (Para. [0135], lines 7-9).  Also, Wilkerson disclose the bioreactor 12 may include, for example, inlet and/or outlet ports 48, and inlet and/or outlet conduits 40, 42, 44, for providing or discharging process elements, gasses, biomaterials, and the like, to and from the bioreactor 12 (Para. [0120], lines 24-27).

Claim 4: “wherein the bubbles are injected into the liquid using a venturi effect.”:  Wilkerson disclose bioreactor systems often operate under strict environmental conditions. Thus, there are many components, assemblies, and/or sub-systems that comprise the bioreactor system 10, for example sub-systems for controlling gasses (e.g., air, oxygen, CO., etc.) in and out of the bioreactor (Para. [0135], lines 1-6).  Further, Wilkerson disclose it is understood that bioreactor systems 10 may employ a variety of sensors, controllers, mechanical agitators, and/or filtration systems, etc. (Para. [0135], lines 7-9).

Claim 5: “wherein the venturi effect is created by connecting an airline to a water line, wherein the water line has water coming into the liquid; and the airline is connected to an area of low pressure of the water line.”: Wilkerson disclose the bioreactor 12 may include, for example, inlet and/or outlet ports 48, and inlet and/or outlet conduits 40, 42, 44, for providing or discharging process elements, gasses, biomaterials, and the like, to and from the bioreactor 12 (Para. [0120], lines 24-27). Also, Wilkerson disclose bioreactor systems often operate under strict environmental conditions. Thus, there are many components, assemblies, and/or sub-systems that comprise the bioreactor system 10, for example sub-systems for controlling gasses (e.g., air, oxygen, CO., etc.) in and out of the bioreactor (Para. [0135], lines 1-6).  Further, Wilkerson disclose it is understood that bioreactor systems 10 may employ a variety of sensors, controllers, mechanical agitators, and/or filtration systems, etc. (Para. [0135], lines 7-9).

Claim 6: “A system for growing macroalgae or microalgae attached to a mesh surface or suspended in a liquid,”: Wilkerson disclose a bioreactor system for cultivating photosynthetic organisms (Para. [0015], line 2).  Further, Wilkerson disclose the bioreactor system includes a container comprising an interior surface defining an isolated space configured to retain a plurality of photosynthetic organisms and cultivation media (Para. [0016], lines 1-4).
“andthethre the method of claim 1 to provide light into the liquid and onto the algae submerged in the liquid.”: Wilkerson discloses a lighting system may be configured within the bioreactor 12 (Para. [0086], lines 1-2); a light source is optically coupled to the light system (Para. [0087], line 1).  Further, Wilkerson disclose the bioreactor includes a lighting system arranged to direct an amount of light on some of the algae located within the bioreactor (Para. [0032], lines 1-3).

Claim 7: “The system of claim 6 for growing attached microalgae, wherein the light is deflected and/or scattered by the bubbles onto a surface inside the container on which algae is to be grown.”: Wilkerson disclose the bioreactor includes a lighting system arranged to direct an amount of light on some of the algae located within the bioreactor (Para. [0032], lines 1-3).  Additionally, Wilkerson discloses the one or more light-emitting substrates 34 include a plurality of optical waveguides to provide optical communication (e.g., optical coupling) between a source of light located in the exterior of the bioreactor 12 (Para. [0114], lines 1-4).  Also, Wilkerson disclose the bioreactor 12 may include, for example, inlet and/or outlet ports 48, and inlet and/or outlet conduits 40, 42, 44, for providing or discharging process elements, gasses, biomaterials, and the like, to and from the bioreactor 12 (Para. [0120], lines 24-27).

Claim 9: “wherein the bubbles are pushed through a transparent water pipe portion of which is submerged in the liquid; and the light is shined through the submerged portion of the pipe.”:  Wilkerson disclose the bioreactor 12 may include, for example, inlet and/or outlet ports 48, and inlet and/or outlet conduits 40, 42, 44, for providing or discharging process elements, gasses, biomaterials, and the like, to and from the bioreactor 12 (Para. [0120], lines 24-27).  Also, Wilkerson disclose the materials useful for making the container 24 of the bioreactor 12 examples include, translucent and transparent materials, optically conductive materials, glass, plastics, polymer materials, and the like (Para. [0102], lines 1-4), where the outlets and inlets are integral of container 24, Fig. 3).  Wilkerson discloses a lighting system may be configured within the bioreactor 12 (Para. [0086], lines 1-2); a light source is optically coupled to the light system (Para. [0087], line 1).  Further, Wilkerson disclose the bioreactor includes a lighting system arranged to direct an amount of light on some of the algae located within the bioreactor (Para. [0032], lines 1-3).  Additionally, Wilkerson discloses the one or more light-emitting substrates 34 include a plurality of optical waveguides to provide optical communication (e.g., optical coupling) between a source of light located in the exterior of the bioreactor 12 (Para. [0114], lines 1-4).

Claim 12: “wherein an amount of air/bubbles injected into the liquid over time.”:  Wilkerson disclose he bioreactor system 10 may further include a control system 200 operable to control the voltage, current, and/or power delivered to the bioreactor 12, as well as automatically control at least one process variable and/or a stress variable that alters or affects the growth and/or development of an organism (e.g., degree of sparging, Para. [0068], lines 1-8).

Claim 14: “A system for growing algae using the method of claim 1.”: Wilkerson disclose the invention relates to the field of bioreactors and, more particularly, to photobioreactor systems, devices, and methods using light sources to cultivate biomasses, photosynthetic organisms, living cells, biological active substances, and the like (Para. [0003], lines 1-5).  Further, Wilkerson disclose the present disclosure is directed to a bioreactor system for cultivating photosynthetic organisms. 

Claim 15: “wherein the light source is positioned above a first surface of the lid and is configured to provide light to the light conductor coupled to a second surface of the lid opposite to the first surface.”:  Wilkerson disclose the first lighting system 32 may further operate to produce at least a first illumination intensity level and a second illumination intensity level different than the first (Para. [0104], lines 14-16).  Further, Wilkerson disclose the e bioreactor also includes a lighting system arranged to direct a first amount of light towards the first surface layer of photosynthetic organisms and further arranged to direct a second amount of light towards the second surface layer of photo synthetic organisms (Para. [0023], lines 7-12).

Claim 21: “A system for growing algae, the system comprising: a container for a liquid, the container including a water inlet, a water outlet, and a water-tight lid,”: Wilkerson disclose the invention relates to the field of bioreactors and, more particularly, to photobioreactor systems, devices, and methods using light sources to cultivate biomasses, photosynthetic organisms, living cells, biological active substances, and the like (Para. [0003], lines 1-5).  Further, Wilkerson disclose the present disclosure is directed to a bioreactor system for cultivating photosynthetic organisms. The bioreactor system includes a container (Para. [0015], lines 1-3).  Additionally, Wilkerson disclose the bioreactor may include inlet and/or outlet ports, and inlet and/or outlet conduits 40, 42, 44, for providing or discharging process elements, nutrients, gasses, biomaterials, and the like, to and from the bioreactor 12.  Also, Fig. 2 illustrates a lid or cover 50, to seal the container/bioreactor 12 and also capable of enclosing the container/bioreactor 12.
“a light conductor disposed inside the container having one end coupled to the lid and a second end disposed in a portion of the container configured to hold the liquid,”:  Wilkerson discloses a lighting system may be configured within the bioreactor 12 (Para. [0086], lines 1-2); a light source is optically coupled to the light system (Para. [0087], line 1).  Further, Wilkerson disclose the bioreactor includes a lighting system arranged to direct an amount of light on some of the algae located within the bioreactor (Para. [0032], lines 1-3).  Additionally, Wilkerson discloses the one or more light-emitting substrates 34 include a plurality of optical waveguides to provide optical communication (e.g., optical coupling) between a source of light located in the exterior of the bioreactor 12 (Para. [0114], lines 1-4).  Wilkerson disclose the first lighting system 32 may further operate to produce at least a first illumination intensity level and a second illumination intensity level different than the first (Para. [0104], lines 14-16).  Further, Wilkerson disclose the e bioreactor also includes a lighting system arranged to direct a first amount of light towards the first surface layer of photosynthetic organisms and further arranged to direct a second amount of light towards the second surface layer of photo synthetic organisms (Para. [0023], lines 7-12).
“a light source positioned outside of the container and adjacent to the lid that outputs a narrow-angle light beam to the light conductor through the lid and into the portion of the container configured to hold the liquid,”:  Wilkerson discloses a lighting system may be configured within the bioreactor 12 (Para. [0086], lines 1-2); a light source is optically coupled to the light system (Para. [0087], line 1).  Further, Wilkerson disclose the bioreactor includes a lighting system arranged to direct an amount of light on some of the algae located within the bioreactor (Para. [0032], lines 1-3).  Additionally, Wilkerson discloses the one or more light-emitting substrates 34 include a plurality of optical waveguides to provide optical communication (e.g., optical coupling) between a source of light located in the exterior of the bioreactor 12 (Para. [0114], lines 1-4).  Moreover, Wilkerson disclose the one or more light-emitting substrates 34 may supply a first amount of light from the first surface 36 and a second amount of light from the second surface 38 to at least some of a plurality of photosynthetic organisms retained in the isolated space 30 (Para. [0104], lines 1-11); where the second surface 38 is positioned at the top.
“the light beam having an intensity high enough to prevent growth of algae on a surface of the light conductor disposed in the portion of the container configured to hold the liquid and where the light beam goes through,”:  Wilkerson disclose the first lighting system 32 may further operate to produce at least a first illumination intensity level and a second illumination intensity level different than the first (Para. [0104], lines 14-16).  Additionally, Wilkerson disclose a controller 200 configured to control at least one of an illumination intensity, illumination pattern, peak emission wavelength, ON-pulse duration, and/ or pulse frequency based on a sensed temperature, pressure, light intensity, optical density, and opacity (Para. [0070], lines 10-14).  Further, Wilkerson disclose the one or more light-emitting substrates 34 may include a plurality of light emitting diodes (LEDs). LEDs including organic light-emitting diodes (OLEDs) come in a variety of forms and types including, for example, standard, high intensity, super bright, low current types, and the like (Para. [0108], lines 1-5), where the light intensity can affect algae growth.  Also, Wilkerson discloses a lighting system may be configured within the bioreactor 12 (Para. [0086], lines 1-2); a light source is optically coupled to the light system (Para. [0087], line 1).  Further, Wilkerson disclose the bioreactor includes a lighting system arranged to direct an amount of light on some of the algae located within the bioreactor (Para. [0032], lines 1-3).
“an apparatus comprising a plurality of outlets configured to inject bubbles into the portion of the container configured to hold the liquid and where the light beam from the light conductor enters the portion of the container configured to hold the liquid.”:  Wilkerson disclose the bioreactor includes a lighting system arranged to direct an amount of light on some of the algae located within the bioreactor (Para. [0032], lines 1-3).  Additionally, Wilkerson discloses the one or more light-emitting substrates 34 include a plurality of optical waveguides to provide optical communication (e.g., optical coupling) between a source of light located in the exterior of the bioreactor 12 (Para. [0114], lines 1-4).  Also, Wilkerson disclose the bioreactor 12 may include, for example, inlet and/or outlet ports 48, and inlet and/or outlet conduits 40, 42, 44, for providing or discharging process elements, gasses, biomaterials, and the like, to and from the bioreactor 12 (Para. [0120], lines 24-27); where the bioreactor 12 includes a container 24 to hold liquid.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0047722 A1- Wilkerson et al. (hereafter Wilkerson), and in further view of US 2009/0047722 A1- Wilkerson et al. (hereafter Wilkerson, another embodiment of the reference, Fig. 5).
Claim 10: “wherein a transparent tube is disposed vertically inside the container;”:  Wilkerson disclose the bioreactor 12 may include, for example, inlet and/or outlet ports 48, and inlet and/or outlet conduits 40, 42, 44, for providing or discharging process elements, gasses, biomaterials, and the like, to and from the bioreactor 12 (Para. [0120], lines 24-27). Also, Wilkerson disclose bioreactor systems often operate under strict environmental conditions. Thus, there are many components, assemblies, and/or sub-systems that comprise the bioreactor system 10, for example sub-systems for controlling gasses (e.g., air, oxygen, CO., etc.) in and out of the bioreactor (Para. [0135], lines 1-6).  Further, Wilkerson disclose it is understood that bioreactor systems 10 may employ a variety of sensors, controllers, mechanical agitators, and/or filtration systems, etc. (Para. [0135], lines 7-9).  Also, Wilkerson disclose the materials useful for making the container 24 of the bioreactor 12 examples include, translucent and transparent materials, optically conductive materials, glass, plastics, polymer materials, and the like (Para. [0102], lines 1-4), where the outlets and inlets are integral of container 24, Fig. 3).  Additionally, Wilkerson disclose a vertical tube 54 disposed vertically inside the container 24 (illustrated in Fig. 2).  
“the light comes from a light source positioned on top of the container and comes down into the tube;”:  Wilkerson disclose the bioreactor 12 may also include a first lighting system 32; where the first lighting system 32 is received in the isolated space 30 of the container 24. The first lighting system 32 may comprise one or more light emitting substrates 34; each light emitting substrate 34 has a first surface 36 and a second surface 38 opposite to the first surface. The one or more light-emitting substrates 34 may supply a first amount of light from the first surface 36 and a second amount of light from the second surface 38 to at least some of a plurality of photosynthetic organisms retained in the isolated space 30 (Para. [0104], lines 1-11); where the second surface 38 is positioned at the top.

Regarding claim 10, Wilkerson teaches the invention discussed above in claim 9.  Further, Wilkerson teaches various outlets, inlets, and conduits for introducing bubbles inside the container, discussed above.  However, Wilkerson does not explicitly teach the bubbles are injected into the tube at a bottom surface of the container.
For claim 10, Wilkerson teaches one or more gas spargers 82 are used to provide vertical and/or axial mixing of the photosynthetic organisms included in the liquid growth media (Para. [0160], lines 9-12), where Fig. 5 show the spargers 82 at a bottom surface of the container of the bioreactor system, and which reads on the instant claim limitation of the bubbles are injected into the tube at a bottom surface of the container.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Wilkerson to include bubbles injected into the tube at a bottom surface of the container as taught by Wilkerson, because Wilkerson teaches sparging provides for nutrient feed and a means for mixing (Para. [0155], lines 2-3).
Regarding claim 11, Wilkerson teaches the invention discussed above in claim 6.  Further, Wilkerson teaches various outlets, inlets, and conduits for introducing bubbles inside the container, discussed above.  However, Wilkerson does not explicitly teach the bubbles are injected at one or more points on a bottom surface of the container.
For claim 11, Wilkerson teaches one or more gas spargers 82 are used to provide vertical and/or axial mixing of the photosynthetic organisms included in the liquid growth media (Para. [0160], lines 9-12), where Fig. 5 show the spargers 82 at a bottom surface, and located at one or more points, of the container of the bioreactor system, and which reads on the instant claim limitation of the bubbles are injected at one or more points on a bottom surface of the container.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Wilkerson to include the bubbles are injected at one or more points on a bottom surface of the container as taught by Wilkerson, because Wilkerson teaches sparging provides for nutrient feed and a means for mixing (Para. [0155], lines 2-3).


Claims 16-19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0047722 A1- Wilkerson et al. (hereafter Wilkerson), and in further views of US 2015/0034539 A1-Farrish and US 2009/0047722 A1- Wilkerson et al. (hereafter Wilkerson, another embodiment of the reference, Fig. 5).
Claim 16: “A water filtering system for growing algae,”:  Wilkerson disclose the invention relates to the field of bioreactors and, more particularly, to photobioreactor systems, devices, and methods using light sources to cultivate biomasses, photosynthetic organisms, living cells, biological active substances, and the like (Para. [0003], lines 1-5).  Further, Wilkerson disclose the present disclosure is directed to a bioreactor system for cultivating photosynthetic organisms. Also, Wilkerson disclose each algae species, samples of the growth are taken and a concentration level is determined by filtering the alage (Para. [0119], lines 11-13).
“the system comprising: a container having a cylindrical inner surface and an opening at one end of the container;”:  Wilkerson disclose the bioreactor 12 may take a variety of shapes (Para. [0101], line 1, and Wilkerson disclose the bioreactor 12 may take a cylindrical shape (Para. [0101], lines-4).  Further, Wilkerson disclose the container an open air tank defining at least one opening (claim 29, lines 1-2); opening illustrated in Figs. 2 and 3.
“a water-tight lid configured to cover the opening of the container, wherein a portion of the lid is transparent and a portion of the lid is non-transparent;”:  Wilkerson disclose the materials useful for making the container 24 of the bioreactor 12 examples include, translucent and transparent materials, optically conductive materials, glass, plastics, polymer materials, and the like, or combinations or composites thereof, as well as other materials such as stainless steel, Kevlar, and the like, or combinations or composites thereof (Para. [0102], lines 7); further, the previously mentioned materials are comprised of transparent and non-transparent material, and where the bioreactor 12, as illustrated in Fig. 3 comprises the lid 50, container 24, and lighting system 32.
“a plurality of light conductors dispose inside the container adjacent to the transparent portion of the lid and at least partly submerged in the water;”:  Wilkerson discloses a lighting system may be configured within the bioreactor 12 (Para. [0086], lines 1-2); a light source is optically coupled to the light system (Para. [0087], line 1).  Further, Wilkerson disclose the bioreactor includes a lighting system arranged to direct an amount of light on some of the algae located within the bioreactor (Para. [0032], lines 1-3).  Wilkerson disclose the materials useful for making the container 24 of the bioreactor 12 examples include, translucent and transparent materials, optically conductive materials, glass, plastics, polymer materials, and the like, or combinations or composites thereof, as well as other materials such as stainless steel, Kevlar, and the like, or combinations or composites thereof (Para. [0102], lines 7); further, the previously mentioned materials are comprised of transparent and non-transparent material, and where the bioreactor 12, as illustrated in Fig. 3 comprises the lid 50, container 24, and lighting system 32.
“a plurality of light sources disposed outside of the container on a surface of the lid and configured to direct light beams to the plurality of light conductors through the transparent portion of the lid, wherein the light conductors are configured to direct the received light towards streams of bubbles in the water and air mixture, wherein the light beams have an intensity high enough to prevent growth of algae on surfaces of the light conductors where the beams of light go through.”:  Additionally, Wilkerson discloses the one or more light-emitting substrates 34 include a plurality of optical waveguides to provide optical communication (e.g., optical coupling) between a source of light located in the exterior of the bioreactor 12 (Para. [0114], lines 1-4).  Wilkerson disclose the first lighting system 32 may further operate to produce at least a first illumination intensity level and a second illumination intensity level different than the first (Para. [0104], lines 14-16).  Additionally, Wilkerson disclose a controller 200 configured to control at least one of an illumination intensity, illumination pattern, peak emission wavelength, ON-pulse duration, and/ or pulse frequency based on a sensed temperature, pressure, light intensity, optical density, and opacity (Para. [0070], lines 10-14).  Further, Wilkerson disclose the one or more light-emitting substrates 34 may include a plurality of light emitting diodes (LEDs). LEDs including organic light-emitting diodes (OLEDs) come in a variety of forms and types including, for example, standard, high intensity, super bright, low current types, and the like (Para. [0108], lines 1-5), where the light intensity can affect algae growth.  Moreover, Also, Wilkerson disclose the bioreactor 12 may include, for example, inlet and/or outlet ports 48, and inlet and/or outlet conduits 40, 42, 44, for providing or discharging process elements, gasses, biomaterials, and the like, to and from the bioreactor 12 (Para. [0120], lines 24-27).

Regarding claim 16, Wilkerson teaches the invention discussed above.  Further, Wilkerson does teach a cylindrical bioreactor, thus having a cylindrical inner surface of the container. However, Wilkerson does not explicitly teach a plurality of screens disposed inside the container such that surfaces of the plurality screens are parallel to each other to the cylindrical inner surface of the container.
For claim 16, Farrish teaches a plurality of screens (appendages 2502A-2502D) which are positioned parallel to each other (Para. [0174], lines 7-9, Fig. 25), which reads on the instant claim limitation of a plurality of screens parallel to each other disposed in the container.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Wilkerson to include a plurality of screens parallel to each other disposed in the container as taught by Farrish, because Farrish teaches the planar attachment screen may be attached to a compartment inner surface in a parallel fashion, e.g., applying the screen onto the compartment inner surface much like sheets onto a bed, but using discrete mounting points whereby there is substantially no gap between the attachment screen and the compartment inner surface (Para. [0174], lines 4-8).  Additionally, Farrish teaches the planar screens or appendages were being cut into sections in order to determine how to best route gas bubble flow along them (Para. [0066], lines 3-5), which allow for algal growth (Para. [0174], lines 16-17).

Regarding claim 16, Wilkerson teaches the invention discussed above.  Further, Wilkerson teaches various outlets, inlets, and conduits for introducing bubbles inside the container, discussed above.  However, Wilkerson does not explicitly teach a diffuser disposed near a bottom surface of the container.
For claim 16, Wilkerson teaches one or more gas spargers 82 are used to provide vertical and/or axial mixing of the photosynthetic organisms included in the liquid growth media (Para. [0160], lines 9-12), where Fig. 5 show the spargers 82 at a bottom surface of the container of the bioreactor system, and which reads on the instant claim limitation of the bubbles are injected into the tube at a bottom surface of the container.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Wilkerson to include bubbles injected into the tube at a bottom surface of the container as taught by Wilkerson, because Wilkerson teaches sparging provides for nutrient feed and a means for mixing (Para. [0155], lines 2-3).

Regarding claim 16, Wilkerson teaches the invention discussed above.  Further, Wilkerson teaches the bioreactor 12 may include, for example, inlet and/or outlet ports 48, and inlet and/or outlet conduits 40, 42, 44, for providing or discharging process elements, nutrients, gasses, biomaterials, and the like, to and from the bioreactor 12 (Para. [0121], lines 24-27, Fig. 3 illustrate the outlets disposed at different locations near the bottom surface of container 24 of bioreactor 12).  Further, Wilkerson teaches a diffuser discussed above.  However, Wilkerson does not teach parallel surfaces of the plurality of screens.
For claim 16, Farrish teaches a plurality of screens (appendages 2502A-2502D), comprising parallel surfaces, which are positioned parallel to each other (Para. [0174], lines 7-9, Fig. 25), which reads on the instant claim limitation of a plurality of screens parallel to each other disposed in the container.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Wilkerson to include a plurality of screens parallel to each other disposed in the container as taught by Farrish, because Farrish teaches planar attachment screen may be attached to a compartment inner surface in a parallel fashion, e.g., applying the screen onto the compartment inner surface much like sheets onto a bed, but using discrete mounting points whereby there is substantially no gap between the attachment screen and the compartment inner surface (Para. [0173], lines 4-8).  Additionally, Farrish teaches the planar screens or appendages were being cut into sections in order to determine how to best route gas bubble flow along them (Para. [0066], lines 3-5), which allow for algal growth (Para. [0174], lines 16-17).


Claim 17: “wherein the light sources and the air mixture are configured to be turned on and off at specified time intervals.”:  Wilkerson disclose light/dark cycling may be accomplished by turning the light source on/off (Para. [0089], lines 12-13).  Additionally, Wilkerson disclose a controller 200 configured to control at least one of an illumination intensity, illumination pattern, peak emission wavelength, ON-pulse duration, and/ or pulse frequency based on a sensed temperature, pressure, light intensity, optical density, and opacity (Para. [0070], lines 10-14).  Also, Wilkerson disclose the is configured to automatically control at least one process variable associated with cultivating a photosynthetic biomass (Para. [0021], lines 4-6).

Regarding claim 18, Wilkerson teaches the invention discussed above in claim 16.  Further, Wilkerson teaches at least one outlet, diffuser, and a cylindrical inner surface.  However, Wilkerson does not explicitly teach screens.
For claim 18, Farrish teaches a plurality of screens (appendages 2502A-2502D), comprising parallel surfaces, which are positioned parallel to each other (Para. [0174], lines 7-9, Fig. 25), which reads on the instant claim limitation of a plurality of screens disposed in the container.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Wilkerson to include a plurality of screens parallel to each other disposed in the container as taught by Farrish, because Farrish teaches planar attachment screen may be attached to a compartment inner surface in a parallel fashion, e.g., applying the screen onto the compartment inner surface much like sheets onto a bed, but using discrete mounting points whereby there is substantially no gap between the attachment screen and the compartment inner surface (Para. [0173], lines 4-8).  Additionally, Farrish teaches the planar screens or appendages were being cut into sections in order to determine how to best route gas bubble flow along them (Para. [0066], lines 3-5), which allow for algal growth (Para. [0174], lines 16-17).


Regarding claim 19, Wilkerson teaches the invention discussed above in claim 18.  Further, Wilkerson teaches a light source provided within a cylindrical surface of the bioreactor discussed above.  However, Wilkerson does not teach adjacent screens in the system.
For claim 19, Farrish teaches a plurality of screens (appendages 2502A-2502D) which are positioned parallel to each other (Para. [0174], lines 7-9, Fig. 25), which reads on the instant claim limitation of adjacent screens.
Farrish teaches the claimed invention except for wherein at least one light source is provided between adjacent screens.  It would have been obvious to one having ordinary skill in the art to include wherein at least one light source is provided between adjacent screens, since it has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP §2144.04 (VI-C).   Also, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Wilkerson to include adjacent screens disposed in the container as taught by Farrish, because Farrish  teaches planar attachment screen may be attached to a compartment inner surface in a parallel fashion, e.g., applying the screen onto the compartment inner surface much like sheets onto a bed, but using discrete mounting points whereby there is substantially no gap between the attachment screen and the compartment inner surface (Para. [0173], lines 4-8), where the latter provides for no open or empty space behind the texture particles for algal growth additionally, Farrish teaches the planar screens or appendages were being cut into sections in order to determine how to best route gas bubble flow along them (Para. [0066], lines 3-5), which allow for algal growth (Para. [0174], lines 16-17).


Regarding claim 22, Wilkerson teaches the invention discussed above in claim 21.  Further, Wilkerson teaches a cylindrical container (Para. [0101], lines-4) and Wilkerson teaches bubbles are injected (Para. [0120], lines 24-27); and Wilkerson teaches a light source including a plurality of light sources (Para. [0114], lines 1-4).  However, Wilkerson does not teach a plurality of screens, wherein the plurality of screens are disposed inside the cylindrical container with surfaces of the screens being parallel.
For claim 22, Farrish teaches a plurality of screens (appendages 2502A-2502D), comprising parallel surfaces, which are positioned parallel to each other (Para. [0174], lines 7-9, Fig. 25), which reads on the instant claim limitation of a plurality of screens disposed in the container.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Wilkerson to include a plurality of screens parallel to each other disposed in the container as taught by Farrish, because Farrish teaches planar attachment screen may be attached to a compartment inner surface in a parallel fashion, e.g., applying the screen onto the compartment inner surface much like sheets onto a bed, but using discrete mounting points whereby there is substantially no gap between the attachment screen and the compartment inner surface (Para. [0174], lines 4-8), where the latter provides for no open or empty space behind the texture particles for algal growth additionally, Farrish teaches the planar screens or appendages were being cut into sections in order to determine how to best route gas bubble flow along them (Para. [0066], lines 3-5), which allow for algal growth (Para. [0174], lines 16-17).


Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0047722 A1- Wilkerson et al. (hereafter Wilkerson), and in further view of US US-2005/0255584-A1- Broneske et al. (hereafter Broneske).
Regarding clam 23, Wilkerson teaches the invention discussed above in claim 21.  Further, Wilkerson teaches there are many components, assemblies, and/or sub-systems that comprise the bioreactor system 10, for example sub-systems for controlling gasses (e.g., air, oxygen, CO., etc.) in and out of the bioreactor (Para. [0135], lines 1-6) and a cover 50, discussed above.  Also, Wilkerson disclose it is understood that bioreactor systems 10 may employ a variety of sensors, controllers, mechanical agitators, and/or filtration systems, etc. (Para. [0135], lines 7-9).  However, Wilkerson does not explicitly teach wherein the lid includes an exhaust assembly configured to remove air from the inside of the container.
For claim 23, Broneske teaches a bioreactor for culturing microorganisms which has a reactor vessel (Para. [0002], lines 1-2), in particular producing microalgae (Para. [0004], lines 2-3) and Broneske teaches a bioreactor 1 comprises a lid 30 on the vessel 5, where the lid 30 contains an exhaust assembly (exhaust gas apparatus 33, Para. [0028], lines 1-2, Fig. 1 and Para. [0031], line 1, Fi. 1), which reads on the instant claim limitation of wherein the lid includes an exhaust assembly configured to remove air from inside of the container.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Wilkerson to include wherein the lid includes an exhaust assembly configured to remove air from inside of the container as taught by Broneske, because Broneske teaches a lid on which are disposed a media feed device and an exhaust gas apparatus having exhaust-gas cooler and exhaust-gas sensor (Para. [0014], lines 6-8) and Broneske teaches the vessel 5 collects the suspension or the culture medium and ensures an oxygen outlet, which is removed outward with the airstream via the exhaust gas cooler 34 and the exhaust gas filter 35 (Para. [0048], lines 10-13).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
for independent claim 20, the prior art fails to teach or fairly suggest a bioremediation liquid filtering apparatus, the apparatus comprising: a cylindrical container; a water-tight lid configured to cover the cylindrical container and including an outlet for removing liquid and air from the cylindrical container, wherein a portion of the water-tight lid is transparent and a portion of the water-tight lid is non-transparent; an inlet assembly disposed thought lid configured to receive a liquid and air from outside of the cylindrical container and configured to provide a mixture of liquid and air near a bottom surface of the cylindrical container via a plurality of outlets arranged in a plurality of circles at different distances from the center of the cylindrical container;  a plurality of circular screens for growing algae, wherein the plurality of circular screens are disposed inside the cylindrical container with surfaces of the screens being parallel to each and displaced from each other and the inside surface of the cylindrical container, and the plurality of circular screens are arranged such that at least one outlet of the plurality of outlets is provided between the inside surface of the cylindrical container and an adjacent circular screen; a plurality of light conductors dispose at least partly submerged in the mixture of liquid and air inside of the container and coupled to the inside surface of the lid adjacent to the transparent portion of the lid, wherein at least one light conductor is provided between each pair of circular screens and at least one light conductor is provided between the inside surface of the cylindrical container and the adjacent circular screen; and a plurality of light sources disposed outside of the container and above the transparent portion of the lid and configured to direct light to the plurality of light conductors inside of the container via the transparent portion of the lid, wherein the light conductors are configured to direct the light received from the light source towards bubbles in the mixture of liquid and air between each pair of circular screens and between the inside surface of the cylindrical container and the adjacent circular screen and the light has an intensity high enough to prevent growth of algae on surfaces of the light conductor inside the container and liquid where the light goes through, where this is in combination with the claim as a whole.
The closet prior art is US 2009/0148931 A1-Wilkerson, US 2015/0034539A1-Farrish, and US2005/0255584A1-Broneske, which in combination teaches a similar bioremediation liquid filtering apparatus, however, Wilkerson, Farrish, and Broneske do not teach or fails to fairly suggest he apparatus comprising: a cylindrical container; a water-tight lid configured to cover the cylindrical container and including an outlet for removing liquid and air from the cylindrical container, wherein a portion of the water-tight lid is transparent and a portion of the water-tight lid is non-transparent; an inlet assembly disposed thought lid configured to receive a liquid and air from outside of the cylindrical container and configured to provide a mixture of liquid and air near a bottom surface of the cylindrical container via a plurality of outlets arranged in a plurality of circles at different distances from the center of the cylindrical container;  a plurality of circular screens for growing algae, wherein the plurality of circular screens are disposed inside the cylindrical container with surfaces of the screens being parallel to each and displaced from each other and the inside surface of the cylindrical container, and the plurality of circular screens are arranged such that at least one outlet of the plurality of outlets is provided between the inside surface of the cylindrical container and an adjacent circular screen; a plurality of light conductors dispose at least partly submerged in the mixture of liquid and air inside of the container and coupled to the inside surface of the lid adjacent to the transparent portion of the lid, wherein at least one light conductor is provided between each pair of circular screens and at least one light conductor is provided between the inside surface of the cylindrical container and the adjacent circular screen; and a plurality of light sources disposed outside of the container and above the transparent portion of the lid and configured to direct light to the plurality of light conductors inside of the container via the transparent portion of the lid, wherein the light conductors are configured to direct the light received from the light source towards bubbles in the mixture of liquid and air between each pair of circular screens and between the inside surface of the cylindrical container and the adjacent circular screen and the light has an intensity high enough to prevent growth of algae on surfaces of the light conductor inside the container and liquid where the light goes through.

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-7, 9-12, 14-19, and 21-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  More specifically, the new prior art applies to the newly amended claim limitations presented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENORA A. ABEL whose telephone number is (571)272-8270. The examiner can normally be reached Monday-Friday 7:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENORA A ABEL/Examiner, Art Unit 1799         

/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799